


109 HRES 834 IH: Congratulating Kim Burke-Ables for her

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 834
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Congratulating Kim Burke-Ables for her
		  exceptional dedication to the students of Benjamin Banneker Academic High
		  School in Washington, D.C. and her excellence as a teacher resulting in her
		  selection as the 2006 District of Columbia Teacher of the Year, in recognition
		  of her work.
	
	
		Whereas for 3 years Kim Burke-Ables has shown tireless
			 commitment to Benjamin Banneker Academic High School students by providing a
			 high quality education;
		Whereas Kim Burke-Ables is an exceptional teacher in the
			 science of Biology, Life Sciences, Human Anatomy and Physiology, and Chemistry
			 and has developed creative ways to motivate her to students to receive a high
			 level of understanding of the science;
		Whereas Kim Burke-Ables is committed to educational
			 improvement and meets regularly with students to monitor science projects,
			 including a student who earned a national prize;
		Whereas Kim Burke-Ables continues to work with school
			 leadership in developing the Banneker Institute, a summer enrichment program
			 for incoming freshmen, and organizes the school’s science fair;
		Whereas in 2003, Mayor Anthony Williams, Milken Family
			 Foundation Chairman Lowell Milken, and Milken Senior Vice President Jane Foley
			 led a ceremony to honor Kim Burke-Ables with the District of Columbia Milken
			 Educator Award;
		Whereas in 2004, Kim Burke-Ables was selected to work as
			 an educational consultant to the National Academy of Sciences in Washington,
			 D.C., and won a TEACH fellowship with the United States Department of
			 Agriculture to travel to Ghana, West Africa; and
		Whereas Kim Burke-Ables has distinguished herself as an
			 outstanding professional in secondary education: Now, therefore be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Kim Burke-Ables, a
			 Washington, D.C., public school teacher, for her selection as the 2006 District
			 of Columbia Teacher of the Year;
			(2)expresses
			 gratitude to Kim Burke-Ables for her outstanding service to the students of
			 Benjamin Banneker Academic High School and for her professional
			 excellence;
			(3)congratulates
			 Principal Anita Berger of Benjamin Banneker Academic High School for providing
			 an environment for enriched academic growth and development and for Banneker’s
			 designation by Newsweek Magazine in May 2006 as one of the nation’s best high
			 schools; and
			(4)expresses its
			 appreciation to the Principal and teachers of Benjamin Banneker Academic High
			 School and to the teachers and principals of the District of Columbia for their
			 commitment and service to the education of the city’s children.
			
